Citation Nr: 0335042	
Decision Date: 12/15/03    Archive Date: 12/24/03	

DOCKET NO.  02-01 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
myopia.   

2.  Entitlement to service connection for an eye disorder 
other than myopia.   

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of dental trauma.   

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had honorable active service from April 1950 to 
April 1953, in addition to a subsequent period of active 
service from May 1954 to June 1955 which has been determined 
to be not under conditions other than dishonorable, and a bar 
to Department of Veterans Affairs (VA) benefits.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 decision by the (VA) Regional Office 
(RO) in Boston, Massachusetts.  

In a decision of April 1987, with which the veteran voiced no 
disagreement, and which therefore has become final, the RO 
denied entitlement to service connection for the residuals of 
dental trauma.  

In December 1987, the Board denied entitlement to service 
connection for myopia.  

In a rating decision of March 1988, the RO denied entitlement 
to service connection for hypertension.  The veteran voiced 
no disagreement with that denial of benefits, which has now 
become final.  

Since the time of the aforementioned decisions, the veteran 
has submitted additional evidence in an attempt to reopen his 
claims.  The RO found that such evidence was not new and 
material, and the current appeal ensued.  




REMAND

The veteran in this case seeks service connection for a 
chronic eye disorder, as well as for the residuals of dental 
trauma, and hypertension.  In pertinent part, it is argued 
that, while in service, the veteran was "hit" by a 50-caliber 
machine gun, sustaining injury to his eyes and teeth.  The 
veteran further contends that, while on active duty in 
Germany, he received treatment for hypertension.  

In that regard, a review of the record discloses that, during 
the pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
This liberalizing law is applicable to his appeal.  The VA 
has promulgated regulations to implement the provisions of 
this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claims, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claims.  It also includes new notification 
provisions.  Pursuant to the VCAA, the VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence necessary to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, notwithstanding certain correspondence 
dated in May 2001, the RO has failed to provide the veteran 
and his representative with adequate notice of the VCAA, or 
of the information and evidence necessary to substantiate his 
claims.  This lack of notice constitutes a violation of the 
veteran's due process rights.  Accordingly, the case must be 
remanded to the RO in order that the veteran and his 
representative may be provided with such notice.  

In light of the aforementioned the case is REMANDED to the RO 
for the following action:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2002, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

3.  The RO should then review the 
veteran's claims for service connection 
for myopia, and any other eye disorder, 
as well as for the residuals of dental 
trauma, and hypertension.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedent.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this remand is to obtain additional 
development, and to comply with recent decisions of the 
United States Court of Appeals for the Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



